EXHIBIT 10.48

 

May 20, 2005

 

Andrea Nee

289 Hunters Point Drive

Thousand Oaks, CA 91361

 

Re:          Employment Agreement

Dear Andrea:

Digital Theater Systems, Inc. (“DTS” or the “Company”) is pleased to extend to
you the following employment Agreement.  Unless otherwise set forth in this
Agreement, you acknowledge that your employment with DTS is “at-will”.

Title:

 

Executive Vice President, Operations.

Duties:

 

You agree to serve the Company as its Executive Vice President, Operations. Your
duties are as defined in Company’s job description for the position or as
otherwise specified by the President and Chief Executive Officer of the Company.
During the Term of this Agreement, you will devote full time to, and use your
best efforts to advance, the business and welfare of the Company.

Status:

 

Salary Exempt.

Effective Date:

 

May 20, 2005.

Base Salary:

 

$210,000 per year payable biweekly and subject to payroll deductions as may be
necessary or customary in respect of the Company’s salaried employees in
general.

Bonus:

 

Participation in the bonus plan will be on a level commensurate with other
executives, and subject to completion of individual and company milestone
achievements per mutual agreement on targets.

Stock Options:

 

All Stock options granted to you are conditioned on Board of Directors approval
and shall vest over four consecutive 12-month periods as per your Stock Option
Agreement with the Company and administered under the respective Company’s Stock
Option Plan.

Vacation:

 

You shall be provided with Two Hundred (200) hours of vacation, which shall be
automatically replenished upon use. However, vacation hours will not be
replenished during any period where you are not actively working for the
Company, until you have resumed actively working for at least one full workweek.

Holidays:

 

Per Company’s annual published schedule (commonly 12 days per year); plan is
subject to change. The salary includes holiday pay and you are not entitled to
any additional salary or compensation for work on a holiday.

Severance:

 

Upon the termination of this Agreement by the Company for other than good cause,
including constructive termination: (A) the Company shall for a period of Twelve
(12) months; (I) pay to Employee in monthly installments, as severance pay,
Employee’s full Salary, and (II) provide Employee the same level of benefits
Employee was receiving as of the time of termination of this Agreement, unless
otherwise required by law, (B) all options granted to you (incentive and
nonstatutory) shall (I) immediately vest and (II) be exercisable for Five (5)
years from such termination (but not in excess of the specified maximum term of
such option). Constructive Termination shall mean any material failure by the
Company to fulfill its obligations under this Agreement which is not cured
within thirty (30) days after receipt of written notice from you specifying the
nature of the failure, including, but not limited to, (a) your removal, other
than removal as a result of a termination for cause or your voluntary
termination, as Executive Vice President, Operations of the Company, (b) any
material change by the Company in your functions, duties or responsibilities
from those in which you were engaged under this Agreement without your consent,
or (c) a material, non-voluntary reduction in your base salary and eligibility
for bonus amounts.

Benefits:

 

The following are the Company supplied Benefits as of the date of this
Agreement. Benefit coverage is subject to change at company election that may
result in elimination of benefits or increased co-pay. Unless otherwise set
forth below, eligibility begins the first day of the month after hire date.
Please see the applicable plan documents for additional information. In the
event of any conflict between this description and the plan document, the plan
document will prevail.

 

 

 

Insurance:

 

 

 

Disability

 

 

 

Health

 

Blue Cross

 

Long Term:

Coverage through UNUM.

 

 

Dental:

 

Aetna

 

Short Term:

Coverage through UNUM.

 

 

Vision:

 

Coverage through VSP

 

Section 125:

Available for dependent and health care.

 

 

Life:

 

$50,000 coverage -Blue Cross

 

401k Plan:

Enrollment dates 1/1 4/1, 7/1 & 10/1.

 

 

 

 

 

 

ESPP: Enrollment — May and November

 

1

--------------------------------------------------------------------------------


 


DEATH OR DISABILITY OF EMPLOYEE.  IF YOU DIE OR BECOME DISABLED PRIOR TO THE
TERMINATION OF THIS AGREEMENT, YOUR EMPLOYMENT UNDER THIS AGREEMENT WILL
AUTOMATICALLY TERMINATE UPON YOUR DEATH OR THE DETERMINATION THAT YOU ARE
DISABLED.  “DISABILITY” MEANS ANY PHYSICAL OR MENTAL ILLNESS THAT RENDERS YOU
UNABLE TO PERFORM YOUR AGREED-UPON SERVICES UNDER THIS AGREEMENT FOR NINETY (90)
CONSECUTIVE DAYS OR AN AGGREGATE OF ONE-HUNDRED TWENTY (120) DAYS, WHETHER OR
NOT CONSECUTIVE, DURING ANY CONSECUTIVE TWELVE (12)-MONTH PERIOD.  DISABILITY
SHALL BE DETERMINED BY A LICENSED PHYSICIAN SELECTED BY THE COMPANY THAT IS NOT
AFFILIATED WITH YOU OR THE COMPANY.  IN THE EVENT OF YOUR DEATH OR DISABILITY,
THE AMOUNTS DUE YOU PURSUANT TO THIS AGREEMENT THROUGH THE DATE OF YOUR DEATH OR
DISABILITY WILL BE PAID TO YOU OR YOUR BENEFICIARIES.


TERMINATION FOR CAUSE.  YOUR EMPLOYMENT UNDER THIS AGREEMENT MAY BE TERMINATED
IMMEDIATELY BY THE COMPANY FOR “GOOD CAUSE”.  UPON SUCH TERMINATION YOU WILL BE
PROVIDED NOTICE SPECIFYING THE REASONS FOR THE TERMINATION.  YOU SHALL HAVE TEN
(10) BUSINESS DAYS FROM THE DATE SUCH TERMINATION TO CURE SUCH CAUSE, IF
CURABLE.  ABSENT SUCH CURE WITHIN THE CURE PERIOD, YOUR EMPLOYMENT SHALL BE
DEEMED TERMINATED FOR GOOD CAUSE ON THE DATE OF YOUR TERMINATION.  THE TERM
“GOOD CAUSE” IS DEFINED AS ANY ONE OR MORE OF THE FOLLOWING OCCURRENCES:


(I)


 


NEGLIGENCE OR A MATERIAL VIOLATION BY YOU OF ANY DUTY OR ANY OTHER MATERIAL OR
REPETITIVE MISCONDUCT OR FAILURE ON YOUR PART;


(II)


 


YOUR CONVICTION BY, OR ENTRY OF A PLEA OF GUILTY OR NOLO CONTENDERE IN, A COURT
OF COMPETENT AND FINAL JURISDICTION FOR ANY CRIME PUNISHABLE BY IMPRISONMENT IN
THE JURISDICTION INVOLVED; OR


(III)


 


YOUR COMMISSION OF AN ACT OF FRAUD, PRIOR TO OR SUBSEQUENT TO THE DATE OF THIS
AGREEMENT, UPON THE COMPANY.


(IV)


 


FAILURE TO EXECUTE AND DELIVER TO THE COMPANY ANY DOCUMENT(S) REQUIRED BY ALL
EMPLOYEES OF THE COMPANY, OR EMPLOYEES OF A SIMILAR POSITION, AT THE LOCATION
YOU ARE EMPLOYED.

 

Nothing in this section or the availability of termination for good cause is
intended to alter the at-will status of employment with the Company.  Either you
or the company may terminate the employment relationship at any time, with or
without cause.

Employee’s Consideration for Severance.  As consideration for receiving
severance pay and benefits provided hereunder, during the period that Employee
is receiving severance pay or benefits hereunder, Employee shall:

(I)

 

Consulting. Be reasonably available, by telephone, as a consultant to the
Company on projects or task you had previously been involved in. It is agreed
that eight (8) hours per week of consultation, by phone, shall be reasonable.

(II)

 

Non-Compete. You agree that for the period commencing on the date of this
Agreement and ending upon the date of the last severance payment hereunder,
Employee shall not, directly or indirectly, as employee, agent, consultant,
stockholder, director, partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or entity), or otherwise
assist, for compensation or otherwise, any person or entity that engages in or
owns, invests in, operates, manages or controls any venture or enterprise that
is a direct competitor of DTS; provided, however, that nothing contained in this
Agreement shall be construed to prevent you from investing in the stock of any
competing corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if: (1) you are not involved in the business
of said corporation, and (2) if you and your affiliates collectively do not own
more than an aggregate of 5% of the stock of such corporation, and (3) such
investment does not violate the Company’s Insider Trading Policy.

(III)

 

Non-Solicitation. You agree that you will not interfere with or disrupt or
attempt to disrupt the Company’s business relationship with its customers or
suppliers or solicit any of the employees of the Company to leave the employment
of the Company.

(IV)

 

Severance Agreement. You shall enter into a severance agreement and general
release with the company in the form designated by the Company.

 

Arbitration.  You and the Company agree that any dispute arising under or in
connection with this Agreement, including any dispute involving your employment
or the termination of that employment (whether based on contract, tort or
statutory duty or prohibition, including any prohibition against discrimination
or harassment), shall be submitted to binding arbitration in accordance with
California Code of Civil Procedure §§ 1280 — 1294.2 before a single neutral
arbitrator.  You and the Company understand that each is waiving its rights to a
jury trial.

The party demanding arbitration shall submit a written claim to the other party
setting out the basis of the claim.  Demands shall be presented in the same
manner as notices under this Agreement.  You and the Company will attempt to
reach agreement on an arbitrator within ten (10) business days of delivery of
the arbitration demand.  After this ten (10) business day period, either you or
the Company may request a list of seven professional arbitrators from the
American Arbitration Association or another mutually agreed service.  You and
the Company will alternately strike names until only one person remains and that
person shall be designated as the arbitrator. The party demanding arbitration
shall make the first strike.

The arbitration shall take place in or within five miles of Agoura Hills,
California, at a time and place determined by the arbitrator.  Each party shall
be entitled to discovery of essential documents and witnesses and to deposition
discovery, as determined by the arbitrator, taking into account the mutual
desire to have a fast, cost-effective, dispute-resolution mechanism.  You and
company will attempt to cooperate in the discovery process before seeking the
determination of the arbitrator.  Except as otherwise determined by the
arbitrator, you and the Company will each be limited to no more than three (3)
depositions.  The arbitrator shall have the powers provided in California Code
of Civil Procedure §§ 1282.2 — 1284.2 and may provide all appropriate remedies
at law or equity.

The arbitrator will have the authority to entertain a motion to dismiss and/or a
motion for summary judgment by either you or the Company and shall apply the
standards governing such motions under California law, unless the standards of
another judicial forum supercede California law.  The Arbitrator shall render,
within sixty (60) days of the completion of the arbitration, an award and a
written, reasoned opinion in support of that award.  Judgment on the award may
be entered in any court having jurisdiction.


THE COMPANY WILL PAY THE ARBITRATOR’S EXPENSES AND FEES, ALL MEETING ROOM
CHARGES AND ANY OTHER EXPENSES THAT WOULD NOT HAVE BEEN INCURRED IF THE CASE
WERE LITIGATED IN THE JUDICIAL FORUM HAVING JURISDICTION OVER IT.  UNLESS
OTHERWISE ORDERED BY THE ARBITRATOR PURSUANT TO LAW OR THIS AGREEMENT, EACH
PARTY SHALL PAY ITS OWN ATTORNEY FEES, WITNESS FEES AND OTHER EXPENSES INCURRED
BY THE PARTY FOR HIS OR HER OWN BENEFIT.  EMPLOYEE’S SHARE OF ANY FILING,
ADMINISTRATION OR SIMILAR FEE SHALL BE NO MORE THAN THE THEN CURRENT FILING OR
OTHER

 

2

--------------------------------------------------------------------------------


 


APPLICABLE FEE IN CALIFORNIA SUPERIOR COURT OR, IF APPLICABLE, OTHER APPROPRIATE
TRIBUNAL WITH JURISDICTION.


MODIFICATION AND WAIVER OF BREACH.  NO WAIVER OR MODIFICATION OF THIS AGREEMENT
SHALL BE BINDING UNLESS IT IS IN WRITING SIGNED BY YOU AND THE COMPANY.  NO
WAIVER OF A BREACH OF THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE A WAIVER OF A
FUTURE BREACH, WHETHER OF A SIMILAR OR DISSIMILAR NATURE.


NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS
AGREEMENT SHALL BE IN WRITING, SERVED PERSONALLY ON, OR MAILED BY NATIONALLY
RECOGNIZED EXPRESS MAIL COURIER.  NOTICES AND OTHER COMMUNICATIONS SERVED BY
EXPRESS MAIL COURIER SHALL BE DEEMED GIVEN 72 HOURS AFTER DEPOSIT WITH SUCH
EXPRESS MAIL COURIER DULY ADDRESSED TO WHOM SUCH NOTICE OR COMMUNICATION IS TO
BE GIVEN.  IN THE CASE OF (A) THE COMPANY, 5171 CLARETON DRIVE, AGOURA HILLS,
CALIFORNIA 91301, ATTENTION: GENERAL COUNSEL, OR (B) TO YOU, AT THE ADDRESS OF
RECORD PROVIDED BY YOU TO THE COMPANY’S HUMAN RESOURCES DEPARTMENT.  EITHER
PARTY MAY CHANGE THEIR ADDRESS FOR PURPOSES OF THIS SECTION BY GIVING WRITTEN
NOTICE, IN THE MANNER STATED HEREIN.  YOU AGREE TO PROMPTLY UPDATE THE COMPANY’S
HUMAN RESOURCES DEPARTMENT WITH ANY CHANGES TO YOUR CONTACT INFORMATION.


COUNTERPARTS AND FACSIMILE SIGNATURES.  THIS INSTRUMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THE PARTIES AGREE
THAT A SIGNATURE DELIVERED BY FACSIMILE TRANSMISSION WILL BE TREATED IN ALL
RESPECTS AS HAVING THE SAME EFFECT AS AN ORIGINAL SIGNATURE.


CONSTRUCTION OF AGREEMENT.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA AND BOTH
PARTIES IRREVOCABLY AGREE TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE
AND LOCAL COURTS OF THE COUNTY OF LOS ANGELES, CALIFORNIA.


LEGAL FEES.  IF ANY LEGAL ACTION, ARBITRATION OR OTHER PROCEEDING IS BROUGHT FOR
THE ENFORCEMENT OF THIS AGREEMENT, OR BECAUSE OF ANY ALLEGED DISPUTE, BREACH,
DEFAULT OR MISREPRESENTATION IN CONNECTION WITH THIS AGREEMENT, THE SUCCESSFUL
OR PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS IT INCURRED IN THAT ACTION OR PROCEEDING, IN ADDITION TO ANY OTHER
RELIEF TO WHICH IT MAY BE ENTITLED.


SEVERABILITY CLAUSE.  IF ANY PROVISION OF THIS AGREEMENT OR THE APPLICATION
THEREOF IS HELD INVALID, THE INVALIDITY SHALL NOT AFFECT OTHER PROVISIONS OR
APPLICATIONS OF THE AGREEMENT WHICH CAN BE GIVEN EFFECT WITHOUT THE INVALID
PROVISIONS OR APPLICATIONS AND TO THIS END THE PROVISIONS OF THIS AGREEMENT ARE
DECLARED TO BE SEVERABLE.


COMPLETE AGREEMENT.  THIS INSTRUMENT CONSTITUTES AND CONTAINS THE ENTIRE
AGREEMENT AND UNDERSTANDING CONCERNING YOUR EMPLOYMENT AND THE OTHER SUBJECT
MATTERS ADDRESSED IN THIS AGREEMENT BETWEEN YOU AND THE COMPANY, AND SUPERSEDES
AND REPLACES ALL PRIOR NEGOTIATIONS AND ALL AGREEMENTS PROPOSED OR OTHERWISE,
WHETHER WRITTEN OR ORAL, CONCERNING THE SUBJECT MATTERS HEREOF.  THIS IS AN
INTEGRATED DOCUMENT.

Third Party Beneficiaries.  This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement, except as expressly contemplated herein.

Non-transferability of Interest.  None of the rights of Employee to receive any
form of compensation payable pursuant to this Agreement shall be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Employee.  Any attempted assignment,
transfer, conveyance, or other disposition (other than as set forth herein) of
any interest in the rights of Employee to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

Other Agreements.  A condition of employment with DTS is a signed
Confidentiality and Non-Disclosure Agreement, Employee Invention Agreement, the
DTS Worldwide Business Conduct Policy, and receiving satisfactory confirmation
of an employee background check.  Your failure to agree to these conditions and
complete these documents in a timely manner may result in your termination for
good cause.  You also understand and agree that, except as expressly provided in
this Agreement, you are subject to all of the Company’s general business and
human resources polices and procedures as they presently exist or as they may
exist in the future and failure to abide by such provisions may result in your
termination for good cause.  Provided, however, that the at-will status of
employment may only be changed as provided below.

At-Will.  By signing this letter, you understand and agree that your employment
with DTS is “at-will.”  Your employment with DTS is voluntarily entered into and
we recognize you are free to resign at any time.  Similarly, it is recognized
that DTS is free to conclude an employment relationship at any time we feel is
appropriate.  While other terms of your employment may change with or without
notice, this at will relationship can be changed only in a written agreement
signed by you and the President & Chief Executive Officer of DTS.

Sincerely,

 

/s/ Jon Kirchner

 

/s/ Susan R. Ryan

Jon Kirchner

 

Susan R. Ryan


PRESIDENT AND CHIEF EXECUTIVE OFFICER


 


DIRECTOR, HUMAN RESOURCES


 


 


 


 


 


 

Acceptance:

 

 

 

 

 

/s/ Andrea Nee

June 3, 2005

 

 

Andrea Nee

Date

 

 

 

3

--------------------------------------------------------------------------------


 


AGREEMENT OF AT WILL EMPLOYMENT

 

 

I understand and agree that my employment with DTS is on an at-will basis.  This
means that either DTS or I or may terminate the employment relationship at any
time at their sole discretion without cause.

 

I further understand that while other personnel policies, procedures, and
benefits of DTS may change from time to time in DTS’s discretion, this at-will
employment relationship can only be changed by an express written employment
agreement signed by me and an officer of DTS.

 

 

 

 

 

Andrea Nee

 

Employee Name (PRINT)

 

 

 

 

 

/s/ Andrea Nee

June 3, 2005

 

Employee Signature

Date

 

 

4

--------------------------------------------------------------------------------

 